DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 6/2/2022 claims 1-3, 5, 7-14 are amended (claim 13 is labeled as original but contains an amendment), claims 4 and 6 are original, claims 15-20 are cancelled, and claims 21-26 are new.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunc et al (U.S. PGPub 2017/0151728; herein Kunc).  Regarding claim 1, Kunc teaches:
Feeding a composite fiber in a filamentous form and a thermoplastic material into an extruder, the composite fiber comprising a fiber bundle impregnated with a thermosetting binder with a volume fraction of 15-60% and subjected to temperature treatment until the binder is completely cured (Figures 7-12, nozzle assembly 30 with extruder barrel 32, and paragraph 0042.  Thermoplastic material is feed into the nozzle assembly and is coextruded with the fiber reinforcement 20 with the desired composition, paragraph 0034.  Since the binder of Kunc is a polymer it is seen as completely cured) 
Heating the extruder to a temperature exceeding melting point of the thermoplastic material and glass transition temperature of the thermosetting binder, while the thermoplastic material is combined with the composite fiber (heater 38 is used to heat the material in the nozzle assembly 30, paragraphs 0035, 0042, and 0050.  Since Kunc uses the same material as desired by the Applicant (paragraphs 0035- 0038), thus if the thermoplastic is melted then the composite as a whole would be above the Tg of the thermosetting polymer)
Moving the extruder along a programmed trajectory and extruding the composite material obtained by combining the thermoplastic material with the composite fiber through a nozzle onto a table surface, where the composite fiber becomes rigid upon cooling, and a melt of the thermoplastic material solidifies linking composite fibers together and forming the product (paragraph 0042 and Figures 7-13 (which show the apparatus depositing the composite) and Figure 14 (showing XYZ trajectories))
In the process of forming the product, executing a cut of the composite fiber by a trimming mechanism (cutting device 50), and moving the extruder without extrusion of the composite material to a next section of the programmed trajectory; then resuming extrusion of the composite material (paragraph 0044, thus additionally layer shapes in 3D printing require such ability)



Regarding claim 2, Kunc teaches:
Wherein the fiber bundle contains reinforcing or functional fibers, or both (paragraph 0033, the fiber reinforcement 20 can contain carbon, glass, or aramid fibers, which are seen as reinforcing and/or functional)
Regarding claim 3, Kunc teaches:
Wherein the reinforcing fibers comprise carbon or glass or aramid or basalt or metal fibers, or a combination of said fibers (paragraph 0033, the paragraph 0033, the fiber reinforcement 20 can contain carbon, glass, or aramid fibers)
Regarding claim 4, Kunc teaches:
Wherein the functional fibers comprise optical or conductive fibers (the previous discussed carbon fibers are conductive, and the previously discussed glass fibers are optical)
Regarding claim 5, Kunc teaches:
Wherein the thermosetting binder is a thermosetting plastic based on phenol formaldehyde, polyester, epoxy, urea, epoxy phenolic, silicone, polyimide, or bismaleimide binders (paragraph 0038, the thermosetting polymers can be bismaleimide, epoxy, phenolic, polyester, polyimide, polyurethane, and silicone; which cover most if not all of the disclosed species depending on how one interprets “based on”)
Regarding claim 6, Kunc teaches:
Wherein the thermoplastic material is fed as a filament or granules or powder (paragraph 0042, the thermoplastic is in pellet, granular, beads, or other forms)

Regarding claim 7, Kunc teaches:
Wherein the thermoplastic material comprises acrylonitrile butadiene styrene, polylactide, polyamide, polyetherimide, polyethylene terephthalate, polyacetal, polysulfone, polyetheretherketone, or polyethylene terephthalate glycol (paragraph 0036, the thermoplastic can be ABS, polylactic acid (i.e. polylactide), polyetherimide, and nylon (i.e. polyamide))
Regarding claim 8, Kunc teaches:
Wherein a three coordinate movement mechanism is configured to move the extruder relative to the table surface along the programmed trajectory (Figure 14 and paragraph 0042, the nozzle of Kunc moves in the XYZ direction to build the 3D object, thus there is a three coordinate movement mechanism as claimed)
Regarding claim 9, Kunc teaches:
Wherein a control system is configured to synchronize the movement of the extruder along the programmed trajectory with supply of the composite fiber and thermoplastic material, the control system being further configured to maintain a pre-assigned temperature of the extruder and a temperature of the table surface, and to switch-on of the trimming mechanism at pre-assigned times (paragraphs 0042, 0043, 0050, a central computing device controls the processes in Kunc)
Regarding claim 10, Kunc teaches:
Wherein the composite fiber is additionally coated with a layer of the thermoplastic material (paragraph 0034, the fiber can be coated with a combination of thermoplastic and thermosetting polymers, of which are as previously disclosed.  The alternative interpretation of the wording of claim 10 would be seen in Figure 12 and paragraph 0048, where an additional polymer can be used, thus an additional coating of thermoplastic would occur)
Regarding claim 21, Kunc teaches:
Wherein the product is printed, and further comprising controlling a fiber volume fraction of the composite fibers in the product during the printing so that different portions of the product have different fiber volume fractions (paragraph 0044, “Cutting the fiber reinforcement 20 is often necessary when the nozzle assembly 30 must be repositioned or when transitioning to areas of the part where reinforcement with continuous fibers is not necessary.”.  Kunc allows for printing without the fiber reinforcement, thus Kunc controls the fiber volume fraction in different locations of the product while printing)
Regarding claim 22:
Since Kunc can stop the flow of fibers than the flow rate is adjusted in the extruder, thus controlling the fiber volume fraction as previously discussed.  Also as previously discussed since the fibers are stopped when moving the nozzle or where they are not needed so the distance is as claimed.
Regarding claim 23:
Since the flow of fibers is stopped then the feed rate of Kunc is adjusted in terms of the fiber and thermoplastic.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kunc, in view of Mandel et al (U.S. PGPub 2017/0157831; herein Mandel).  Regarding claim 11:
Wherein the thermoplastic material is additionally fed into an additional second extruder, heated to a temperature above melting point of the thermoplastic material, and further comprising extruding composite material from the extruder and the thermoplastic material from the additional second extruder onto the table surface, while executing a cut of the composite fiber when a temporary cessation of extrusion is required
As previously discussed Kunc allows for a second material, but this material is fed into the same extruder.  However, in the same field of endeavor Mandel teaches a multi extruder and multi material 3D printer (paragraphs 0031, 0032, 0040, 0041).  Mandel teaches using the same or different materials in the multi material extruder to print the desired structure (example seen in Figures 5 and 6).
It would have been obvious to one having ordinary skill in the art the time the invention was filed to use the additional material extruder of Mandel in the process of Kunc since it allows for deposition of different materials at different locations in the same plane of the layer (paragraph 0040)
Regarding claim 12:
As previously discussed Kunc uses a three coordinate movement mechanism, thus the combination would use the same mechanism.  It is also noted the Mandel also uses a three coordinate movement mechanism as described at least in paragraph 0040.
Regarding claim 13:
Wherein the thermoplastic material is additionally fed into an additional second extruder and heated to a temperature above melting point of the thermoplastic material; and also an additional thermoplastic material, which is soluble in substances in which the thermoplastic material and thermosetting binder of the composite fiber are not dissolved, is fed into an additional third extruder, which is heated to a temperature exceeding melting temperature of the additional thermoplastic material; and then extrusion of the following is performed: the composite material is the extruder, the thermoplastic material from the additional second extruder and the additional thermoplastic material from the additional third extruder, said extrusion is carried out onto the table surface, and while executing a cut of the composite fiber when a temporary cessation of extrusion is required
As discussed above with regards to claim 11, the combination of Kunc and Mandel make obvious a multi material extruder.  Kunc does not use a soluble support material, however in the same field of endeavor Mandel teaches using a removable support material in the previously described multi extruder system (paragraph 0031).  A possible building material being ABS and a possible support material being polyvinyl alcohol.  PVA is soluble in water while ABS is not.
It would have been obvious to one having ordinary skill in the art the time the invention was made to use the support material of Mandel, since it allows for a removable support for different structures that require such support.
With regards to the whole of claim 13 the combination of Kunc and Mandel thus make obvious a process/apparatus that has three extruders for three materials, one of which being soluble in a material the others are not.  The additional functions and cutting are taught by Kunc as previously discussed.
Regarding claim 14:
As previously discussed Kunc uses a three coordinate movement mechanism, thus the combination would use the same mechanism.  It is also noted the Mandel also uses a three coordinate movement mechanism as described at least in paragraph 0040.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kunc, in view of Mark et al (U.S. PGPub 2014/0291886; herein Mark, already of record).  Regarding claim 24:
Wherein the composite fibers are laid to produce a ribbed or cellular composite structure for the product 
Kunc does not explicitly disclose the shaped produced is ribbed or cellular.  However it is very well understood that three dimensional printers have the capability to produce essentially any given three dimensional shape.  Nevertheless, in the same field of endeavor Mark teaches creating a honeycomb shape (i.e. cellular) in paragraph 0259.
It would have been obvious to one having ordinary skill in the art the time the invention was filed to make any needed shape, since it is well understood by the skilled artisan the capabilities of a three dimensional printer, and additionally, the shape of a product is obvious absent new or unexpected results (MPEP 2144.04 IV B)
Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
The Applicant argues that Kunc does not teach the completely cured limitation of amended claim 1.
The Examiner disagrees.  The thermosetting binder of Kunc is a polymer, which means it is already cured, which also means it is completely cured.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/TIMOTHY KENNEDY/           Primary Examiner, Art Unit 1743